Citation Nr: 1615006	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987, June 1987 to September 1991, and from July 1996 to June 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in March 2014.  The appeal was remanded to obtain a VA addendum opinion.  The remand was substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the claim must be remanded again for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A June 2014 VA addendum opinion was provided in compliance with the March 2014 Board remand.  The VA examiner indicated that she reviewed the Veteran's claims file, and VA treatment notes, which were not located in the Veteran's claims file.  Specifically, the VA examiner referenced a cardiac MRI performed in 2013, a 2013 echocardiogram (ECHO), and a January 2014 heart catheter, and a significant symptomatic episode experienced by the Veteran in 2013.  VA treatment records from the diagnostic testing performed in 2008, 2013, and 2014, as well as from the Veteran's 2013 significant symptomatic episode have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  
  
Additionally, the June 2014 VA examiner provided an opinion concluding that the Veteran's heart disorder was less likely than not proximately due to or the result of his service connected sleep apnea.  Although the opinion included a thorough rationale addressing causation, it does not address aggravation.  Consequently, a remand for an addendum opinion that addresses aggravation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records since the Veteran's separation from service to specifically include, records of the Veteran's 2013 cardiac MRI, 2013 ECHO, January 2014 heart catheter, and records pertaining to the Veteran's 2013 significant symptomatic incident. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his heart disorder since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of the above the AOJ must contact the VA examiner who examined the Veteran in June 2014 in connection with his claim for service connection for a heart disorder and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  The examiner must address if it is at least as likely as not that the Veteran's service-connected sleep apnea aggravated his heart disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying disorder versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of heart disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner must explain the rationale, citing to supporting factual data and/or medical literature, as appropriate. 

If the June 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




